Citation Nr: 0732410	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 
30 percent for asthma.

3.  Entitlement to an initial evaluation in excess of 
10 percent for left optic eye neuropathy.

4.  Entitlement to service connection for residuals of a 
stroke, to include the inability to read.

5.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 25, 2000 to August 
23, 2000 and from February 2003 to March 2005.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the White River Junction, 
Vermont, Department of Veterans Affairs (VA) Regional Office 
(RO)

In March 2007,  the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

Additional VA treatment records were received by the Board 
following the March 2007 hearing.  The veteran has waived 
initial consideration of this evidence by the agency of 
original jurisdiction, and therefore the Board may consider 
it in the first instance.  See 38 C.F.R. § 20.1304(c) (2007).

The issue of entitlement to a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Migraine headaches are objectively manifested by no more 
than prostrating attacks occurring on an average of once a 
month over the last several months.

2.  Asthma is manifested by FEV-1 or FEV-1/FVC of greater 
than 40 percent, no respiratory failure, and no daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.

3.  Left optic eye neuropathy is manifested by average visual 
contraction was to 35 degrees.  

4.  The preponderance of the evidence is against a finding 
that the veteran had a stroke in service that has caused the 
inability to read and residuals of a stroke are not currently 
shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

2.  The criteria for an initial evaluation in excess of 
30 percent for asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2007).

3.  The criteria for an initial evaluation in excess of 
10 percent for left optic eye neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.76, 
4.76a, 4.83a, 4.84a, Diagnostic Code 6080 (2007).

4.  Residuals of a stroke, to include the inability to read, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations (veteran 
status is not at issue).  The Board finds that the veteran 
has not been prejudiced by such.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO awarded him service 
connection for several disabilities and assigned evaluations 
for each disability.  The veteran has appealed the 
evaluations assigned and thus is aware that a disability 
evaluation is assigned once service connection is awarded.  
Additionally, he has been awarded the earliest effective date 
available, which is the day following his discharge from 
service.  Finally, in May 2006, the RO provided the veteran 
with how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.

The current claims for increase are "downstream issues" 
from the claims for service connection for migraine 
headaches, asthma, and left optic eye neuropathy.  In this 
type of circumstance, if the claimant has received a VCAA 
letter for the underlying claim (service connection) and 
raises a new issue (i.e., increased rating) following the 
issuance of the rating decision that awarded the underlying 
claim, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  This was 
completed, when VA issued a statement of the case in March 
2006, wherein it provided the veteran with the evidence 
necessary to establish higher evaluations for the service-
connected disabilities.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  For example, VA provided the 
veteran with examinations in August 2005.  VA has also 
obtained VA treatment records dated from 2005 to 2006.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Increased Ratings

The veteran asserts that he warrants higher evaluations than 
those assigned by the RO for his service-connected 
disabilities.  Each disability will be discussed in more 
detail below, including the veteran's specific contentions.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
migraine headaches, asthma, and left optic eye neuropathy.  
In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned at the time service 
connection for a disability is granted and a claim for an 
increased rating of a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found, which are called "staged" 
ratings.

A.  Migraine headaches

The veteran argues that his headaches warrant a 50 percent 
evaluation.  At the February 2007 hearing, he testified he 
had a headache at least once a day, but had very bad 
headaches three to four times a month, which would last two 
to three days.  He indicated he would have to take medication 
until the headache went away.  The veteran described having 
to cease and desist whatever he was doing, including driving.  
He stated that his headaches would just knock him out, where 
he could not do anything.  He added that reading and stress 
would cause or worsen his headaches.  The veteran's spouse 
stated that she would observe two to three severe headaches a 
month.  She stated she was a flight attendant, so she was not 
home for approximately 15 days a month, which was why she did 
not observe all of the veteran's headaches.  The veteran's 
spouse stated that the veteran would be in bed when he had 
his severe headaches.  

Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrant a 30 percent disability evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2007).  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent for migraine 
headaches.  The veteran's current 30 percent evaluation 
contemplates prostrating attacks that average about once a 
month.  Although the veteran describes more frequent 
headaches than what the 30 percent evaluation contemplates, 
the Board finds that the objective medical evidence of record 
does not show that the veteran's migraine headaches meet the 
requirements for a 50 percent evaluation under the rating 
criteria.  See 38 C.F.R. § 4.124, Diagnostic Code 8100.  The 
veteran has reported headaches that are "completely 
prostrating;" however, there is a lack of objective medical 
evidence that the veteran's headaches are that severe.  Based 
on the criteria for migraine headaches, VA must rely on the 
veteran's report of symptoms.  The veteran was asked in 
January 2006 to keep a headache diary of both the big and 
small headaches.  At the February 2007 hearing, the veteran 
was asked whether he had kept such a diary.  The veteran 
explained that he had not kept up with that and was 
uncomfortable asking his wife to help keep the log because 
she was doing so many other things for him.  

Here, the Board questions the accuracy of the veteran's 
report regarding the severity of his headaches.  When his 
primary physician within VA was asked to write a letter on 
the veteran's behalf, his primary physician did not state 
that the veteran's headaches were completely prostrating or 
that they were productive of severe economic incapability.  
See id.  Rather, in the February 2006 letter, the primary 
physician attributed the visual defect and another 
disability, which is not service connected, to the veteran's 
inability to perform tasks requiring reading/vision or 
prolonged attention.  The record reflects that the veteran 
was not satisfied with this letter and wanted the physician 
to list his other service-connected disabilities in 
addressing why the veteran could not get a job.  

The physician wrote another letter in March 2006, and he 
worded the letter in a way that would not indicate that he 
believed the veteran's migraines caused severe economic 
adaptability.  He stated the veteran had asthma and migraines 
with the complication of ischemic optic neuropathy resulting 
in a visual field defect.  He then stated that the veteran 
had not been able to work "in any capacity in the past 
12 months" that he had known the veteran and that it was 
unlikely the veteran's condition would improve in the future.  
The physician was asked by VA to clarify this letter based 
upon a notation the physician had made in a treatment record 
pertaining to the veteran's asthma (the examiner stated the 
veteran's asthma was not disabling).  The physician 
reiterated that he did not believe the veteran's asthma was 
disabling.  In responding to a question about the veteran's 
headaches and the lack of evidence of frequent prostrating 
headaches productive of severe economic inadaptability, the 
examiner stated he could not comment beyond the opinion of 
neurology and neuro-ophthalmology in regard to any disability 
related to the veteran's visual defects-that he could only 
record the history as the veteran related to him.  

Based upon a review of the evidence and the veteran's 
presentation at the February 2007 hearing, the Board has 
accorded the veteran's descriptions of the severity and 
frequency of his headaches lessened probative value.  The 
Board concludes that there is a likelihood that the veteran 
is exaggerating his symptoms.  The VA treatment records fail 
to show that the veteran's migraine headaches meet the 
criteria for the next higher evaluation.  The preponderance 
of the objective evidence is against a finding that the 
veteran's headaches alone cause severe economic 
inadaptability.  No medical professional has stated such, 
particularly the veteran's treating physician, which weighs 
against the claim.  The Board finds that the 30 percent 
evaluation adequately compensates the veteran for the level 
of severity of his headaches.  The benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.



B.  Asthma

The veteran states that his asthma warrants a higher 
evaluation.  At the February 2007 hearing, the stated he 
would get lightheaded as a result of his asthma and that he 
had difficulty walking up stairs.  He also stated he could 
not run.

Under Diagnostic Code 6602, which addresses bronchia asthma, 
when forced expiratory volume after 1 second (FEV-1) is 56 to 
70 percent of predicted or; FEV-1/FVC (forced vital capacity) 
is 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.  When FEV-1 is 40 to 
55 percent of predicted, or; FEV-1/FVC is 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation is warranted.  Id.  When the FEV-1 is 
less than 40 percent predicted, or FEV-1/FVC is less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications a 100 percent evaluation is 
warranted.  Id.  

The Board notes that the supplementary information published 
with promulgation of the rating criteria indicates that post-
bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for asthma.  A 
July 2005 VA pulmonary function test shows that before 
bronchodilator use, FEV-1 was 66 percent of predicted and 
that FEV-1/FVC was 51 percent.  After bronchodilator use, 
FEV-1 was 110 percent and FEV-1/FVC was 87 percent.  Such 
values would not provide any more than a 30 percent 
evaluation under Diagnostic Code 6602.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602

Further, in a March 2006 VA treatment record, the veteran's 
primary physician reviewed the July 2005 pulmonary function 
test and noted the finding that the veteran had moderate 
obstructive ventilatory defect, but that he responded to 
bronchodilator.  He stated, however, that beyond this, there 
was little data regarding the severity of the veteran's 
asthma, including the lack of documentation of symptomatic 
asthma, no urgent care visits, no emergency room visits, no 
admissions for flare-ups, no requirement of nebulizers or 
steroids, and not seeing a pulmonologist.  He stated the 
veteran's pulmonary function test was consistent with asthma 
but that he did not have any objective evidence that 
supported asthma was a disability.  

There is no other pulmonary function test of record, and the 
veteran's primary physician accurately described a lack of 
documentation of ongoing symptomatology associated with 
asthma.  Additionally, as noted above, the numbers used in a 
pulmonary function test are those after bronchodilation.  
Based upon the evidence of record, the Board finds that no 
more than a 30 percent evaluation is warranted for the 
service-connected asthma.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

C.  Left optic eye neuropathy

At the February 2007 hearing, the veteran testified that 
right across the middle of his eye, there was nothing that 
came up in the visual field test.  He stated he had some loss 
of visual acuity, but acknowledged it was not much.  

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. § 
4.76a, Table III (2007).  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2007).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The normal total 
is 500 degrees.

On VA examination in August 2005, according to the Goldman 
perimeter test results, contraction of the visual fields were 
as follows for the left eye:

Temporally, contraction to 65 degrees (normal field 85); down 
temporally, contraction to 0 degrees (normal field 85); 
vision down, contraction to 0 degrees (normal field 65); down 
nasally, contraction to 0 degrees (normal field 50); vision 
nasally, contraction to 70 degrees (normal field 60); up 
nasally, contraction to 65 degrees (normal field 55); vision 
up, contraction to 70 degrees (normal field 45); up 
temporally, contraction to 65 degrees (normal field 55).

The total remaining visual field for the left eye was 220.  
Subtract this number from 500, and the total remaining 
degrees of visual field is 280.  Average visual contraction 
was to 35 degrees in the left eye.  38 C.F.R. §§ 4.76, 4.76a.  

Under Diagnostic Code 6080 for rating visual field 
impairment, unilateral concentric contraction to 35 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080.

It must be noted that the veteran was seen by an neuro-
ophthalmologist in February 2006.  He conducted visual 
testing and stated that the veteran's visual field loss in 
the left eye was consistent with his diagnosis of non-
arteritic anterior ischemic optic neuropathy, but noted that 
there was not the degree of optic atrophy visible that would 
be expected.  He stated that this degree of visual loss would 
not be expected to be disabling.  Such evidence further 
supports a finding that no more than a 10 percent evaluation 
is warranted for left optic eye neuropathy.

III.  Service Connection

On the veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, he indicated he was seeking service 
connection for residuals of a stroke.  At the February 2007 
hearing, he clarified this claim, stating that he was seeking 
service connection for the inability to read.  Specifically, 
medical treatise information indicated that the type of eye 
disorder from which he suffers is often referred to as a 
stroke of the optic nerve.  He felt that this was the cause 
of why he could not read.  He stated he was able to read 
prior to going into the service and that now he could not 
read books or maps.  He attributed it to being given two 
Anthrax vaccinations on the same day while in service, when 
they were supposed to be done two weeks apart.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran had a stroke or that he is unable to 
read.  Service medical records do not reveal any evidence 
that the veteran had a stroke.  A March 2004 Report of 
Medical Board indicates that an MRI of the brain performed in 
November 2003 was normal.  He was seen by a neurologist in 
May 2004, who noted the veteran complained of migraine 
headaches with reading.  The neurologist noted that a brain 
MRI was normal and diagnosed reading-induced migraines and 
ischemic neuropathy of the left eye.

In the August 2005 VA examination report, the examiner stated 
there was no evidence of cerebrovascular accident at or 
posterior to the optic nerve chiasm.  He noted that migraine-
related stroke was typically hemispheric or quadrispheric, as 
it relates to visual field damage, but that migraine-related 
vasospasm could affect the vasculature at the lamina cribrosa 
causing a unilateral, horizontal altitudinal visual field 
defect, particularly in patient's with small optic disc 
anatomy, as was the case with the veteran.  The examiner 
further noted that there was history of syncope (as reported 
by the veteran), which was likely related to dehydration and 
without evidence of basilar artery migraine or stroke.  He 
also noted that literature search on anthrax vaccination and 
cerebrovascular accident or stroke revealed no evidence of 
such correlation.

There is no competent evidence that the veteran had a stroke 
in service, and there is no objective evidence that the 
veteran cannot read.  At a February 2006 VA eye examination, 
the neuro-ophthalmologist noted that the veteran had visual 
field loss in his left eye, but that such degree of visual 
loss would not expected to be disabling.  Such is evidence 
against a finding that the veteran has an eye disability that 
prevents him from reading.  While the veteran has asserted 
that he had a stroke, he is not competent to provide a 
probative opinion on a medical matter, such as a diagnosis of 
a specific disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  While he is competent to report what 
affects his five senses, such as the inability to read, the 
Board finds that there is no medical evidence to support such 
a finding.  A neuro-ophthalmologist made a specific finding 
that the veteran's visual field loss would not expected to be 
disabling.  This does not support the veteran's allegation 
that he cannot see enough to read a book or a map.  
Regardless, even if the Board accepted that the veteran could 
not read due to failure to see, there is no competent 
evidence that such is related to service, to include a 
service-connected disability.

Because the Board finds that there is a lack of competent 
evidence that the veteran has a current disability as a 
result of an in-service stroke, service connection for 
residuals of a stroke, to include the inability to read, must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a stroke, to include 
the inability to read, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.

An initial evaluation in excess of 30 percent for asthma is 
denied.

An initial evaluation in excess of 10 percent for left optic 
eye neuropathy is denied.

Service connection for residuals of a stroke, to include the 
inability to read, is denied.


REMAND

In an August 2006 rating decision, the RO denied entitlement 
to a total rating for compensation based upon individual 
unemployability due to service-connected disabilities.  In 
March 2007, the veteran, through his representative, 
submitted a timely notice of disagreement as to the denial of 
a total rating for compensation based upon individual 
unemployability.  There has been no statement of the case on 
this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2007).  
Therefore, it cannot take jurisdiction of these claims until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his 
representative with a statement of the 
case as to the claim of entitlement to a 
total rating for compensation based upon 
individual unemployability due to 
service-connected disabilities.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  To complete the appeal, a 
substantive appeal must be timely filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


